--------------------------------------------------------------------------------

Exhibit 10.29
 
Execution Version
 
AMENDED AND RESTATED LICENSE AGREEMENT


This AMENDED AND RESTATED LICENSE AGREEMENT (“Agreement”) is entered into as of
the 16th day of May 2017 (“the Effective Date”), by and between  Dai Nippon
Printing Co., Ltd., a corporation organized under the laws of Japan, with its
principal place of business at 1-1-1, Ichigaya-Kagacho, Shinjuku-ku, Tokyo
162-8001, Japan (“DNP”) and Photronics DNP Mask Corporation (formerly known as
Photronics Semiconductor Mask Coroporation), a corporation organized under the
laws of the Republic of China (hereinafter “ROC” or “Taiwan”), with its
registered office at  1F, No. 2, Lising Road, Hsinchu City, Hsinchu Science
Park, Taiwan, R.O.C  (“Company”).  Each of DNP and the Company is hereafter
referred to as a “Party” and collectively the “Parties”.


RECITALS


WHEREAS, in order to integrate resources, reduce operating costs and expand the
economic scale of each of DNP Photomask Technology Taiwan Co. Ltd.  (“DPTT”) and
Photronics Semiconductor Mask Corp. which was the predecessor of the Company,
DPTT agreed to enter into a Merger Agreement (“Merger Agreement”) with the
Company as the surviving company;


WHEREAS, after the merger of DPTT into the Company, the Company  (a) became a
joint venture entity directly or indirectly owned by Photronics, Inc., a
corporation organized under the laws of the State of Connecticut, U.S.A. with
its principal place of business at 15 Secor Road, Brookfield, Connecticut,
U.S.A. (“Photronics”) and DNP as its shareholders; and (b) assumed all rights
and obligations of DPTT by operation of the Business Mergers and Acquisitions
Act of Taiwan, including, amongst others, the rights and obligations under the
technology license agreement entered into by and between DNP and DPTT as of June
23, 2008, as amended as of June 23, 2011 and an agreed date prior to the
Effective Date (collectively, the “Technology License Agreement”);


WHEREAS, in connection with the merger of DPTT into the Company, Photronics and
DNP have entered into a Joint Venture Operating Agreement (“JV Operating
Agreement”) dated as of 20th  day of November, 2013 and Joint Venture Framework
Agreement (“JV Framework Agreement”) dated as of 20th  day of November, 2013.


WHEREAS, DNP who owns certain patents, patent applications, know how and
invention disclosures with respect to the Licensed Products (defined below)
desires to enter into this Agreement, pursuant to which DNP agrees to continue
[***] subject to the terms and conditions herein;


WHEREAS, the Company wishes to continue using such license to make, use,
distribute or otherwise dispose of Photomasks (as defined below);
 

--------------------------------------------------------------------------------

WHEREAS, DNP and the Company are party to that certain License Agreement dated
as of November 20, 2013, amended by the letter agreement dated as of March 14,
2014 and Amendment No.1 to License Agreement dated as of July 22, 2015 (the
“Existing License Agreement”);


WHEREAS, in connection with the formation of a joint venture in PRC, Photronics
and DNP, together with Photronics Singapore Pte, Ltd and DNP Asia Pacific Pte,
Ltd., have entered into a Joint Venture Operating Agreement of Photronics DNP
Mask Corporation Xiamen (“CJV Operating Agreement”) dated as of the 16th day of
May, 2017.


WHEREAS, DNP and the Company desire to amend and restate the Existing License
Agreement in its entirety on the terms and conditions herein set forth;


NOW, THEREFORE, in consideration of the mutual covenants and conditions
contained herein and intending to be legally bound, the Parties hereby agree as
follows:


ARTICLE I.
DEFINITIONS


Section 1.1.     Certain Defined Terms.  The following terms shall have the
meanings set forth below:


“Affiliate” means, with respect to any Person (as hereinafter defined), any
other Person that directly, or indirectly through one or more intermediaries,
controls or is controlled by, or is under common control with, such Person.  For
the purposes of this definition, “control,” when used with respect to any
specified Person, means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such Person,
whether through the ownership of equity interests in such Person, by contract or
otherwise; and the terms “controlling” and “controlled” have correlative
meanings to the foregoing.


“Agreement” has the meaning set forth in the introductory paragraph hereof. 


“Business Day” means any day other than a Saturday, Sunday or any other day on
which banks are authorized or required by law or other governmental action to
close in Japan, Taiwan and the United States of America.


“Control”, “Controlled” or “Controlling”, when used in reference to Know-how or
Patent Rights, means the legal authority or right of a Party hereto (or any of
its Affiliates) [***], without breaching the terms of any agreement with a third
party, or misappropriating the proprietary or trade secret information of a
third party.


 “Effective Date” means the completion date of the merger contemplated under the
Merger Agreement.


“Governmental Authority” means any nation, state, territory, province, county,
city or other unit or subdivision thereof or any entity, authority, agency,
department, board, commission, instrumentality, court or other judicial body
authorized on behalf of any of the foregoing to exercise legislative, judicial,
regulatory or administrative functions of or pertaining to government, and any
governmental or non-governmental self-regulatory organization.
 
*** Confidential treatment has been requested by Photronics, Inc. for redacted
portions of this exhibit. This copy omits the information subject to the
confidentiality request. Omissions are designated as [***]. A complete version
of this exhibit has been provided separately to the Securities and Exchange
Commission.
2

--------------------------------------------------------------------------------

“Know-how” means any and all [***], provided, however, those which are of
general public knowledge and/or those subject to the Patent Rights shall be
excluded .


“Improvements” shall mean all [***] whether or not patented or patentable.


“License” has the meaning set forth in Section 2.1 herein.


“Licensed Know-how” means the Know-how set forth [***].


“Licensed Patents” means the Patent Rights set forth on Exhibit B attached
hereto that are owned or Controlled during the Term of this Agreement by DNP as
well as any Patent Rights claiming priority in whole or part to any Patent
Rights set forth on Exhibit B.


“Licensed Products” means [***].


“Order” means any judicial, administrative or arbitral judgment, order, award,
writ, decree, injunction, lawsuit, proceeding or stipulation of any Governmental
Authority.


“Party” and “Parties” have the meaning set forth in the introductory paragraph
hereof.


“Patent Rights” means patents and [***].


“Person” means any natural person, corporation, company, limited liability
company, partnership (limited or general), joint venture, association, trust,
unincorporated organization or other entity.


“Photomasks” means photomasks, [***].


“Photronics Xiamen” means an Affiliate of Photronics established in Xiamen, PRC.


“PRC” means the People's Republic of China (excluding Taiwan, Hong Kong Special
Administrative Region and Macau Special Administrative Region).


“Term” means the period commencing upon the completion of the merger
contemplated under the Merger Agreement and concluding upon termination of this
Agreement pursuant to Article VII herein.


“Territory” means [***]


[***].


[***]
 
*** Confidential treatment has been requested by Photronics, Inc. for redacted
portions of this exhibit. This copy omits the information subject to the
confidentiality request. Omissions are designated as [***]. A complete version
of this exhibit has been provided separately to the Securities and Exchange
Commission.
3

--------------------------------------------------------------------------------

Section 1.2.     Rules of Construction and Interpretation.


(a)            The definitions of the terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include”, “includes” and “including” shall be deemed
to be followed by the phrase “without limitation”.  The word “will” shall be
construed to have the same meaning and effect as the word “shall”.  The word
“any” shall mean “any and all” unless otherwise clearly indicated by context. 
Where either Party’s consent is required hereunder, except as otherwise
specified herein, such Party’s consent may be granted or withheld in such
Party’s sole discretion.


(b)            Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or therein), (ii) any reference to any laws herein shall be construed as
referring to such laws as from time to time enacted, repealed or amended, (iii)
any reference herein to any person shall be construed to include the person’s
successors and assigns, (iv) the words “herein”, “hereof” and “hereunder”, and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, and (v) all references
herein to Articles, Sections or Exhibits, unless otherwise specifically
provided, shall be construed to refer to Articles, Sections and Exhibits of this
Agreement.


ARTICLE II.
GRANT OF LICENSE


Section 2.1.    License.  (a) In consideration for the royalty payments that
have been made pursuant to the Technology License Agreement and other good and
valuable consideration, (i) DNP hereby agrees to continue [***].
 
*** Confidential treatment has been requested by Photronics, Inc. for redacted
portions of this exhibit. This copy omits the information subject to the
confidentiality request. Omissions are designated as [***]. A complete version
of this exhibit has been provided separately to the Securities and Exchange
Commission.
4

--------------------------------------------------------------------------------

(b)  In consideration for a royalty payment by the Company to DNP as set forth
below in Section 2.1 (c) and other good and valuable consideration, DNP agrees
to grant and hereby grants, and the Company agrees to accept and hereby accepts,
a right to [***].


(c) As for Licensed Products for [***], the Company will pay to DNP a royalty of
[***].


Section 2.2.     Technical Documents. DNP shall furnish the Company with the
technical documents containing the Licensed Know-how by the method separately
agreed between the Parties.


Section 2.3.     Improvements. If the Company wishes to obtain a license for any
Improvements and developments relating to the Licensed Know-how or Licensed
Patents which DNP obtains or comes into possession of during the Term of this
Agreement in order to [***].
 
*** Confidential treatment has been requested by Photronics, Inc. for redacted
portions of this exhibit. This copy omits the information subject to the
confidentiality request. Omissions are designated as [***]. A complete version
of this exhibit has been provided separately to the Securities and Exchange
Commission.
5

--------------------------------------------------------------------------------

Section 2.4.    Subcontracting.  If the Company wishes to subcontract [***]. 
The Company shall enter into a [***] so as to impose upon them the same
obligations as the Company shall assume under this Agreement. The breach of the
obligations hereunder by any Subcontractors (other than DNP) shall be deemed as
the breach by the Company, and the Company shall be fully responsible for the
breach by any Subcontractors (other than DNP).


Section 2.5.   Further License to Third Parties. (a) The Company acknowledges
that DNP has the right to grant or not grant other licenses to [***]


(b) The Company acknowledges that DNP has the right to [***]


Section 2.6.     Marking.  In connection with the Company’s exercise of its
rights under the License during the Term hereof, the Company shall comply with
applicable patent marking laws with respect to the Licensed Patents, and as
otherwise reasonably instructed by DNP.


Section 2.7.    Restrictions.           Except as otherwise provided in this
Agreement, the Company hereby agrees that the Licensed Know-how that is licensed
by DNP hereunder shall remain [***]. Nothing in the foregoing should restrict
the Company from developing its own technology, provided that such development
shall not be in breach of any obligations of the Company hereunder.


Section 2.8.     No Analysis. Without written permission from DNP, [***].


Section 2.9     Blanks. [***].


ARTICLE III.
ROYALTIES


Section 3.1.   The Parties acknowledge and agree that the royalties in
consideration for the [***].
 
*** Confidential treatment has been requested by Photronics, Inc. for redacted
portions of this exhibit. This copy omits the information subject to the
confidentiality request. Omissions are designated as [***]. A complete version
of this exhibit has been provided separately to the Securities and Exchange
Commission.
6

--------------------------------------------------------------------------------

ARTICLE IV.
CONFIDENTIALITY


Section 4.1.     The Company agrees that during the Term hereof and thereafter,
it shall keep the Licensed Know-how strictly confidential by employing
appropriate measures and shall not, without prior written consent of DNP, [***].


Section 4.2.    Upon expiration or termination of this Agreement, the Company
shall forthwith return or destroy in an appropriate manner, as requested by DNP,
all documents and electronic data (including all copies, summaries, excerpts
thereof) containing, or derived or produced partly or wholly from the Licensed
Know-how.


Section 4.3.     The Company agrees to take all appropriate measures to comply
with Article 4.1 above, including but not limited to the following: [***].


Section 4.4.     The Company agrees that in the event the Company has been
conclusively proven to have [***].


ARTICLE V.
REPRESENTATIONS, WARRANTIES AND LIMITATION OF LIABILITY


Section 5.1.     Title and Contest.   DNP represents and warrants [***].


Section 5.2.     Disclaimer. EXCEPT FOR THE EXPRESS LIMITED WARRANTY SET FORTH
IN SECTION 5.1 ABOVE, THE LICENSED KNOW-HOW AND LICENSED PATENTS ARE PROVIDED
“AS-IS” AND WITHOUT WARRANTY OF ANY KIND, WHETHER EXPRESS, IMPLIED, STATUTORY OR
OTHERWISE. DNP SPECIFICALLY DISCLAIMS ALL IMPLIED WARRANTIES OF NONINFRINGEMENT,
MERCHANTABILITY, AND FITNESS FOR A PARTICULAR PURPOSE WITH RESPECT TO THE
LICENSED KNOW-HOW AND LICENSED PATENTS LICENSED BY DNP HEREUNDER.


Section 5.3.    Non-contravention.  Each Party represents and warrants that the
execution of this Agreement and the grant of the License hereunder will not
conflict with, or result in any breach of or constitute a default under any
contract by which that Party is bound, or violate or conflict with any Order.


Section 5.4.     No Challenge.  The Company agrees that at no time shall it
challenge directly or indirectly or assist anyone else in challenging directly
or indirectly the validity and/or enforceability of any claim of any of the
Licensed Patents at any time.


Section 5.5.     Use of Licensed Patents; No Permitted Sublicensing.   The
Company represents and warrants that it shall only [***].


Section 5.6.  Limitation of Liability.  IN NO EVENT WILL DNP HAVE ANY LIABILITY
FOR ANY INDIRECT, INCIDENTAL, SPECIAL OR CONSEQUENTIAL DAMAGES, HOWEVER CAUSED
AND ON ANY THEORY OF LIABILITY, WHETHER FOR BREACH OF CONTRACT, TORT OR
OTHERWISE, ARISING OUT OF OR RELATED TO THIS AGREEMENT, INCLUDING BUT NOT
LIMITED TO, LOSS OF ANTICIPATED PROFITS, LOSS OF DATA, OR LOSS OF USE, EVEN IF
DNP HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. THE CUMULATIVE
LIABILITY OF DNP FOR DAMAGES HEREUNDER WILL BE SUBJECT TO THE INDEMNIFICATION
BASKET AND CAP ON LIABILITY AS SET FORTH IN THE JV FRAMEWORK AGREEMENT.
 
*** Confidential treatment has been requested by Photronics, Inc. for redacted
portions of this exhibit. This copy omits the information subject to the
confidentiality request. Omissions are designated as [***]. A complete version
of this exhibit has been provided separately to the Securities and Exchange
Commission.
7

--------------------------------------------------------------------------------

Section 5.7      Additional Information. [***].


ARTICLE VI.
PROSECUTION AND MAINTENANCE AND ENFORCEMENT


Section 6.1.     Prosecution and Maintenance.  DNP shall have sole
responsibility and discretion with respect to prosecution, issuance and
maintenance of the Licensed Patents.


Section 6.2.     Enforcement.  During the Term, the Company shall promptly
provide written notice to DNP of any infringement of any Licensed Patents of
which it becomes aware, including in such notice a reasonable level of detail
regarding such infringement.


Section 6.3.    Cost of Action.  Unless the Parties otherwise agree, the total
cost of any such action commenced by DNP, shall be borne by DNP (but excluding
fees and expenses charged by separate counsel, if any, engaged by the Company). 
Except as the Parties may otherwise agree in writing, any damages or settlement
payments resulting from any such action commenced as set forth above, whether in
an out-of-court settlement or through legal adjudication of such action, and at
any time, shall be retained by DNP.


Section 6.4.     Cooperation.  In any infringement action that DNP may institute
pursuant to this Article 6 during the Term of this Agreement, the Company hereto
shall, at the request of DNP and at DNP’s sole cost, cooperate reasonably in the
prosecution of such action.


ARTICLE VII.
TERM; TERMINATION


Section 7.1.     Term.  The term of this Agreement shall commence on the
Effective Date and, shall continue unless terminated in accordance with the
provisions of Section 7.2.


Section 7.2.     Termination.
 
*** Confidential treatment has been requested by Photronics, Inc. for redacted
portions of this exhibit. This copy omits the information subject to the
confidentiality request. Omissions are designated as [***]. A complete version
of this exhibit has been provided separately to the Securities and Exchange
Commission.
8

--------------------------------------------------------------------------------

(a)            DNP shall have the right to forthwith terminate this Agreement in
the event of: [***].


(b)            Subject to Section 7.2(a), [***].


ARTICLE VIII.
MISCELLANEOUS


Section 8.1.     Export Control. In relation to the grant of license herein, the
Company agrees to comply fully and have Photronics Xiamen comply fully, with all
relevant export laws and regulations (“Export Laws”) to ensure that neither (i)
the Licensed Product are exported or re-exported directly or indirectly in
violation of Export Laws; nor (ii) used Licensed Know-how and Licensed Patents
for any purposes prohibited by the Export Laws, including but not limited to
military purposes. The Company will provide DNP with necessary documentation it
needs in order to comply with any Export Laws it is subject to.


Section 8.2.    Publicity.  Except as otherwise required by law, legal process
or stock exchange rules, neither Party shall issue any press release or make any
public announcement or disclosure related to the Agreement or the transactions
contemplated hereunder without the prior agreement of the other Party, including
with respect to the content of such release, announcement or disclosure (and,
with respect in any legally required announcement, DNP and the Company shall use
all reasonable efforts to consult and agree with each other with respect to the
content of any such required press release or other publicity).


Section 8.3.    Notices.  All notices and other communications hereunder shall
be in writing and shall be deemed given and effective (a) when delivered, if
delivered in person, (b) when transmitted by telecopy (with confirmation of
transmission received), (c) three (3) Business Days after mailing, if mailed by
certified or registered mail (return receipt requested and obtained) or (d) one
(1) Business Day after transmitted, if transmitted by a nationally recognized
overnight courier to the parties at the following addresses (or at such other
address for a party as shall be specified by like notice):


If to the Company


Photronics DNP Mask Corporation
1F, No. 2, Lising Road, Hsinchu City, Hsinchu Science Park,
Taiwan, R.O.C
Attention:  [***]
Facsimile: [***]
 
*** Confidential treatment has been requested by Photronics, Inc. for redacted
portions of this exhibit. This copy omits the information subject to the
confidentiality request. Omissions are designated as [***]. A complete version
of this exhibit has been provided separately to the Securities and Exchange
Commission.
9

--------------------------------------------------------------------------------

With a copy (which shall not constitute notice) to:


Photronics, Inc.
15 Secor Rd.
Brookfield, CT 06804 USA
Attention:  [***]
Facsimile: [***]


If to DNP


Dai Nippon Printing Co., Ltd.
1-1-1, Ichigaya-Kagacho, Shinjuku-ku, Tokyo 162-8001, Japan
Telephone: [***]
Fax: [***]
Attention:  [***]


With a copy (which shall not constitute notice) to:


Lee and Li, Attorneys-at-Law
7F, 201 Tun Hua No. Road
Taipei, Taiwan 10508, the Republic of China
Telephone: [***]
Fax: [***]
Attention[***]


and/or to such other respective addresses and/or addressees as may be designated
by notice given in accordance with the provisions of this Section 8.3.


Section 8.4.     Expenses.  Except as otherwise expressly set forth in this
Agreement, each Party hereto shall bear all fees and expenses incurred by such
Party in connection with, relating to or arising out of the execution, delivery
and performance of this Agreement and the consummation of the transactions
contemplated hereby and thereby, including financial advisors’, attorneys’,
accountants’ and other professional fees and expenses.


Section 8.5.     Entire Agreement.  This Agreement constitutes the entire
agreement between the Parties with respect to the subject matter hereof and
supersedes any previous agreements, arrangements or understandings between them
relating to the subject matter hereof.  For the avoidance of doubt, the
Technology License Agreement was superseded and replaced by the Existing License
Agreement upon the completion of the merger contemplated under the Merger
Agreement and shall be superseded and replaced by this Agreement in accordance
with Section 2.1(a) above. Each exhibit hereto shall be considered incorporated
into this Agreement.
 
*** Confidential treatment has been requested by Photronics, Inc. for redacted
portions of this exhibit. This copy omits the information subject to the
confidentiality request. Omissions are designated as [***]. A complete version
of this exhibit has been provided separately to the Securities and Exchange
Commission.
10

--------------------------------------------------------------------------------

Section 8.6.     Non-Waiver.  The failure in any one or more instances of a
Party to insist upon performance of any of the terms, covenants or conditions of
this Agreement, to exercise any right or privilege in this Agreement conferred,
or the waiver by said Party of any breach of any of the terms, covenants or
conditions of this Agreement, shall not be construed as a subsequent waiver of
any such terms, covenants, conditions, rights or privileges, but the same shall
continue and remain in full force and effect as if no such forbearance or waiver
had occurred.  No waiver shall be effective unless it is in writing and signed
by an authorized representative of the waiving Party.


Section 8.7.    Severability.  Any term or provision of this Agreement which is
invalid or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement or affecting the validity or enforceability of any of the terms or
provisions of this Agreement in any other jurisdiction.  If any provision of
this Agreement is so broad as to be unenforceable, the provision shall be
interpreted to be only as broad as is enforceable.


Section 8.8.     Binding Effect; Benefit.  This Agreement shall inure to the
benefit of and be binding upon the Parties, and their successors and permitted
assigns.  Nothing in this Agreement, express or implied, is intended to confer
on any Person other than the Parties, and their respective successors and
permitted assigns any rights, remedies, obligations or liabilities under or by
reason of this Agreement, including third party beneficiary rights.


Section 8.9.     Assignability.  The Company shall not assign, pledge or
otherwise dispose of its rights or delegate its obligations under this Agreement
in whole or in part without the prior written consent of DNP.


Section 8.10.   Amendments.  This Agreement shall not be modified or amended
except pursuant to an instrument in writing executed and delivered on behalf of
each of the Parties.


Section 8.11.   Headings.  The headings contained in this Agreement are for
convenience of reference only and shall not affect the meaning or interpretation
of this Agreement.


Section 8.12.  Governmental Reporting.  Anything to the contrary in this
Agreement notwithstanding, nothing in this Agreement shall be construed to mean
that a Party or other Person must make or file, or cooperate in the making or
filing of, any return or report to any Governmental Authority in any manner that
such Person or such Party reasonably believes or reasonably is advised is not in
accordance with applicable laws.


Section 8.13.  Survival. The terms and conditions of Article I (to the extent
necessary to give effect to this Section 8.13), Section 2.1(d), Section 2.7,
2.8, Article III, Article IV, Article V and Sections 7.2, 8.1, 8.3, 8.5, 8.6,
8.7, 8.8, 8.9, 8.10, 8.11, 8.13, 8.15, 8.16, 8.17 and 8.18 of this Agreement
shall survive any termination hereof.
 
*** Confidential treatment has been requested by Photronics, Inc. for redacted
portions of this exhibit. This copy omits the information subject to the
confidentiality request. Omissions are designated as [***]. A complete version
of this exhibit has been provided separately to the Securities and Exchange
Commission.
11

--------------------------------------------------------------------------------

Section 8.14.   Relationship of Parties.  Neither Party has any express or
implied authority to assume or create any obligations on behalf of the other or
to bind the other to any contract, agreement or undertaking with any third
party.


Section 8.15.   Applicable Law.  This Agreement shall be governed by and
construed in accordance with the laws of Taiwan without reference to the choice
of law principles thereof.


Section 8.16.   Arbitration. In the event of any dispute, controversy or claim
arising out of or in connection with this Agreement (each, a “Dispute”), the
Parties shall use their reasonable efforts to resolve such Dispute within a
period of ninety (90) days commencing from either Party’s receipt of a notice
from the other Party stating the existence of a Dispute. In the event any such
Dispute is not resolved, either Party may refer such Dispute to arbitration in
Taipei, Taiwan before one (1) arbitrator appointed in accordance with the ROC
Arbitration Law and the Arbitration Rules of the ROC Arbitration Association.
The arbitration proceeding shall be conducted in English. The award thereof
shall be final and binding upon the Parties hereto.  Judgment upon such award
may be entered in any court having jurisdiction thereof.


Section 8.17.  Equitable Relief.  The Company acknowledges and agrees that
damages alone would be insufficient to compensate DNP for a breach by the
Company of this Agreement and that irreparable harm would result from a breach
of this Agreement.  The Company hereby consents to the entering of an order for
injunctive relief to prevent a breach or further breach, and the entering of an
order for specific performance to compel performance of any obligations under
this Agreement.


Section 8.18.  Language.  The official language of this Agreement exclusively
shall be, and all communications and agreements between the Parties exclusively
shall be made in, the English language.  The Parties hereto waive any rights
they may have under any other law to have this Agreement written in another
language, and any translation of this Agreement will be solely for the
convenience of the Parties.


Section 8.19.   Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same agreement.


(Signature Page Follows)
 
*** Confidential treatment has been requested by Photronics, Inc. for redacted
portions of this exhibit. This copy omits the information subject to the
confidentiality request. Omissions are designated as [***]. A complete version
of this exhibit has been provided separately to the Securities and Exchange
Commission.
12

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, intending to be legally bound, the Parties have executed
this Agreement as of the Effective Date.
 
 
Dai Nippon Printing Co., Ltd.
     
By:
         
Name: [***]
     
Title: [***]
           
Photronics DNP Mask Corporation
     
By:
         
Name: [***]
     
Title: [***]

 
 
License Agreement (DNP – PSMC) Signature Page
 
*** Confidential treatment has been requested by Photronics, Inc. for redacted
portions of this exhibit. This copy omits the information subject to the
confidentiality request. Omissions are designated as [***]. A complete version
of this exhibit has been provided separately to the Securities and Exchange
Commission.
13

--------------------------------------------------------------------------------

EXHIBIT A-1


[***]
 
*** Confidential treatment has been requested by Photronics, Inc. for redacted
portions of this exhibit. This copy omits the information subject to the
confidentiality request. Omissions are designated as [***]. A complete version
of this exhibit has been provided separately to the Securities and Exchange
Commission.
14

--------------------------------------------------------------------------------

EXHIBIT B


LICENSED PATENTS


[***]
 
 
*** Confidential treatment has been requested by Photronics, Inc. for redacted
portions of this exhibit. This copy omits the information subject to the
confidentiality request. Omissions are designated as [***]. A complete version
of this exhibit has been provided separately to the Securities and Exchange
Commission.
15

--------------------------------------------------------------------------------